Citation Nr: 0630548	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  03-28 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for a disability 
manifested by dizziness.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a disability 
manifested by blurred vision.

4.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the cervical spine.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to May 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in December 2002, the RO granted 
service connection for degenerative disc disease of the 
cervical spine, and assigned a10 percent evaluation for it.  
The veteran continues to disagree with the assigned rating.  
In a rating decision dated in June 2004, the RO denied 
service connection for headaches and for disabilities 
manifested by dizziness and blurred vision, as well as denied 
the veteran's claim for a total rating based on individual 
unemployability due to service-connected disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that a higher rating is warranted for 
degenerative disc disease of the cervical spine.  The Board 
notes that a VA medical opinion dated in December 2002 
attributed 30 percent of the veteran's neck symptoms to his 
in-service injury.  Accordingly, when the RO granted service 
connection for it in the December 2002 rating action, it 
stated that a 20 percent evaluation was warranted, but 
discounted the 30 percent of the disability that was not 
related to service.  Thus, a 10 percent evaluation was 
assigned.  The Board further points out that on neither the 
August 2002 nor the March 2005 VA examinations did the 
examiner specify what symptoms were attributable to the in-
service injury, and which were related to any post-service 
injury.  In addition, it must be observed that although 
service connection has been granted for degenerative disc 
disease of the cervical spine, the veteran has not been 
afforded a neurological examination by the VA.  

As noted above, the RO denied service connection for 
disabilities manifested by blurred vision and dizziness, and 
for headaches, and also denied the veteran's claim for a 
total rating based on individual unemployability due to 
service-connected disability.  He submitted a timely notice 
of disagreement with the RO's June 2004 determination, but a 
statement of the case has not been issued.  Where a statement 
of the case has not been provided following the timely filing 
of a notice of disagreement, a remand, not a referral is 
required by the Board.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his neck 
disability since 2002.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.

2.  The veteran should then be afforded a 
VA neurology examination to determine the 
nature and severity of his degenerative 
disc disease of the cervical spine.  All 
necessary tests should be performed.  The 
examiner is directed to furnish an 
opinion specifying which of the veteran's 
symptoms are related to his in-service 
injury, and which are due to any incident 
that occurred following service.  The 
examiner should state if it is not 
possible to do this.  The rationale for 
any opinion expressed should be set 
forth. The claims folder should be made 
available to the examiner in conjunction 
with the examination.

3. The RO should issue a Statement of the 
Case reflecting its adjudication of the 
issues of entitlement to service 
connection for headaches, disabilities 
manifested by dizziness and blurred 
vision, and for a total rating based on 
individual unemployability due to 
service-connected disability.  The 
appellant should be afforded the 
appropriate period of time to respond.  
If the veteran submits a timely 
substantive appeal, as to any of these 
matters, such matter should be included 
as part of the veteran's appeal.

4. Following completion of the above, the 
RO should review the evidence and 
determine whether the veteran's claim for 
an increased rating for a cervical spine 
disability may be granted.  If not, he 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


